Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 1 of 36

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ oe x
BRUCE HALLETT, ;
Plaintiff,
20-cv-3881 (JSR)
-—Vr-
OPINION & ORDER
STUART DEAN CO., et al.,
Defendants.
—e eee x

JED S. RAKOFF, U.S.D.d.

Plaintiff Bruce Hallett, the former Chief Executive Officer
of Stuart Dean Co., brings this suit against Stuart Dean and
various members of its Board of Directors, claiming he is owed
various forms of additional compensation and damages. The
defendants now move to dismiss eight of the nine counts of the
complaint. For the reasons that follow, the motion is granted in
part and denied in part.

BACKGROUND

The following allegations are taken from the complaint,
unless otherwise noted, The Court presumes them to be true solely
for the purpose of this motion.

Bruce Hallett is the former CEO of Stuart Dean Company, Inc.,
a New York corporation operating across the U.S. and Canada,

specializing in restoration and maintenance of architectural

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 2 of 36

surfaces.! Hallett has served in executive capacities in various
companies, including publications and publishers (TIME Magazine,
Sports Illustrated, Murdoch Books, MyPublisher, PlayBill
magazine). Compl., ECF No. 1, at 7 25. From 2011 to 2018, Hallett
served on Stuart Dean’s Board of Directors. Id. 491 26-27. While
on the Board, he served on the Compensation Committee and, inter
alia, helped to create a long-term incentive plan (“LTIP”) for the
then-CEO. Id. 9@ 45. He worked with the firm PayGovernance in
designing that plan, which “offered multi-million dollar payouts
to the CEO if the value of Stuart Dean increased significantly
during the period between 2013 and 2018.” Id. The right to these
payouts “vested immediately in the event of a change of control.”
Id.

In 2018, Hallett was approached to become President and CKO
of Stuart Dean. Id. 9 27. He signed an agreement (the “Employment
Agreement”) on or about March 12, 2018. Id. 7 29. The Employment
Agreement is attached to the complaint. ECF No, 1-1. The Chairman
of the Board of Directors signed the Employment Agreement for
Stuart Dean. Id. at 14.

The Employment Agreement provided for the following

compensation:

 

1 About Us - Stuart Dean, https://www.stuartdean.com/about/.

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 3 of 36

e A base salary of $425,000, which could not be decreased
(“Base Salary”);

e “an annual bonus award . . . with a target payout of
$175,000, or 40% of Base Salary, whichever is greater,
based upon the achievement of annual targets under a
weighted plan comprising three components, i.e., profit,
growth, and Board Specified Special objectives according
to a 50-25-25 allocation thereof, subject to the terms
and conditions of the Bonus Plan to be reviewed and
approved annually by the Board” (the “Annual Bonus”);

e certain vacation days, personal days, and holidays;

e benefits plans, including health, dental, and disability
insurance (“Employee Benefits”);

e reimbursement of qualifying business expenses;

e “perquisites” in the form of a parking allowance and a
ciub allowance; and

e that Hallett “shall be eligible to participate in the
Company’s Long Term Incentive Plan (the ‘LTIP’) which
will be mutualiy agreed by the Company and Executive
[Hallett.]2 The terms of the LTIP are subject to annual
review by the Board.”

ECF No. 1-1, at Wf 3-il.

 

2 Typographical errors in this sentence here corrected.

 

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 4 of 36

According to the complaint, the Board “failed to create a
viable LTIP during [Haliett’s] two years as CEO.” Compl. @ 43.
“Many assurances were given during Compensation Committee reports
to the Board that a long term incentive plan was imminent, but
none was forthcoming.” Id. In 2018, the Board proposed a plan
“Yin lieu of an LTIP’ that provided compensation above and beyond
salary and bonus based on 2019 revenue increases.” Id. However,
the complaint does not indicate whether that plan was ever
finalized.

Barly in 2019, the Chairman of the Board “assured” Hallett

“that he could expect to be contacted by PayGovernance,” the firm

that had worked on the prior CEO’s LTIP. Id. @ 45. In mid-2019,
“[La] copy of the [prior CEO’s LTIP] was .. . circulated to the
Board... as amodel.” Id. In August 2019, the Board’s minutes

listed a target of January 17, 2020 to prepare a draft of the LTIP,
and a target date of March 6, 2020 for Board approval. Id, J 44,
On February 24, 2020, Hallett emailed the Compensation
Committee regarding Stuart Dean’s failure “to deliver an LTIP.”
Td. @ 46. On February 26, the Committee Chairman “responded
indicating that Hallett would not be receiving any LTIP, as he
was no longer eligible given there was only a year left of his
employment term.” Id. Hallett “immediately responded to the

Committee {copying Board Chairman Tim Shea), disputing their

conclusion and stating that such failure constituted a material

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 5 of 36

breach of his Employment Agreement; citing, among other reasons,
the possibility of a sale in the ensuing 12 months.” Id, Hallett
received no response. Id.

Meanwhile, under Hallett’s leadership, the company “saw
significant improvements reflected in the 2019 resuits.” Id. 4 33.
A potential acquiror, Pritchard Industries, approached a Stuart
Dean executive in the fall of 2019. Id. 9 34. Hallett and two
other Stuart Dean executives met with two Pritchard Industries
executives shortly thereafter. Id. Hallett informed Tim Shea,
Stuart Dean's Chairman of the Board of Directors, that a
prospective buyer had approached them, without naming the
prospective buyer, and Shea encouraged Hallett to continue
informal discussions. Id. GQ 35. Informal discussions with
Pritchard continued through the fail and winter, and surveys of
the Stuart Dean shareholders in late 2019 and early 2020 indicated
that many were eager to sell. Id. GG 26-38. On or about March
ll, Pritchard provided a letter to Stuart Dean indicating
Pritchard’s interest in a ‘potential transaction. Id. 7 39.

However, four days prior to that letter, on March 7, 2020,
Chairman Shea told Hallett by phone “that the Board ‘was going in
a different direction’ and that he would be terminated by
‘unanimous vote’ of the Board the following day.” Id. 9 48. The
Chairman “declined to provide a specific reason, simply stating

‘we're not getting into that.’” Id. “Nonetheless, Shea assured

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 6 of 36

Hallett that he would receive six [months’] severance pay

[and that Shea] would recommend to the Board that Hallett receive
a performance bonus for 2019, assuming he agreed to sign a general
release.” Id. @ 48.

Hallett refused to resign. Id. The next day, March 8, 2020,
he received a termination letter from Chairman Shea, followed by
a second letter on March 13. The two letters are attached to the
complaint. ECF Nos. 1-2, 1-3.

The Employment Agreement provides that Stuart Dean can
terminate Hallett’s employment either with or without cause.
“Cause” is defined to include, among other things, “willful
malfeasance or willful misconduct in connection with Executive’s
duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the
Company.” ECF No. 1-1, § 10{(a) (2). The Employment Agreement
provides that, if terminated for cause, Hallett “shall be entitled

to receive” the following (collectively, the “Accrued Rights”):
* his Base Salary through the date of termination,

* his Employee Benefits through the date of termination

(e.g., health insurance), and

 

¢ reimbursement of business expenses incurred through the
date of termination.
Td. § 10{a) (3). If terminated without cause, Hallett “shall be

entitled to receive” those same Accrued Rights as well as (under

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 7 of 36

certain circumstances) a continuation of his Base Salary for six
months and COBRA health insurance premiums for twelve months. Id.
§ 10{c) (3).

Chairman Shea did not specify during the March 7 phone call
or in the March 8 letter whether Stuart Dean was terminating
Hallett for cause. Indeed, the March 8 letter expressed
uncertainty on the matter, saying, “If the Company determines that
there is no cause for your termination pursuant to Section 10 of
the Employment Agreement, you will be provided with a Separation
Agreement and General Release pursuant thereto.” ECF No. 1-2.

Subsequently, however, in the March 13 letter, Stuart Dean
asserted that it had fired Hallett for cause: “The Company
believes that you have engaged in acts of willful misconduct in
connection with your duties as CEO as it relates to unapproved and
prohibited negotiations with a potential business partner thereby
warranting termination {for cause].” ECF No, 1-3, At the same
time, the March 13 letter promised Hallett one form of compensation
to which he only would have been entitled if he had been fired
without case -- COBRA health insurance premiums for a year. The
Letter also said that “the Company [will] [is willing] to construe
your termination as without cause under Section 10, Subsection C
[if you sign an Agreement and General Release].” ECF No. 1-3

(brackets in original).

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 8 of 36

As noted, defendants now move to dismiss all but Count One of
the nine counts of the complaint pursuant to Rule 12(b) (6), Fed.
R,. Civ. Prod.3

LEGAL STANDARD

To survive a motion to dismiss, a complaint must allege

“enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The

 

Court must “accept]] all factual allegations in the complaint and

draw[] all reasonable inferences in the plaintiff's favor.” ATSI

Comme'ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

 

If a complaint “pleads facts that are ‘merely consistent with’ a
defendant’s liability, it ‘stops short of the line between
possibility and plausibility of “entitlement to relief.”'”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

 

U.S. at 557). The Court may consider the Employment Agreement and
termination letters because “the complaint is deemed to include
any written instrument attached to it as an exhibit.” Chambers v.

Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002).

 

The Court is sitting in diversity jurisdiction, and Hallett
sues under the statutory and common law of New York. Therefore,
“the law to be applied .. . is the law of the state,” Erie R. Co.

v. Tompkins, 304 U.S. 64, 78 (1938), in this case New York.

 

3 Count One alleges that Hallett’s termination was in breach of
his employment contract.

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 9 of 36

DISCUSSION

|r

Breach of Contract for Failure To Pay Bonus Compensation
(Count Two)

 

In Count Two, Hallett claims that he was denied two distinct
forms of bonus compensation to which he was contractually entitied:
payments under the LTIP and his Annual Bonus for 2019. The Court
addresses these two forms of compensation separately.

A. Breach of Contract for Failure To Provide, or Make
Payments Under, an LTIP

With respect to Hallett’s alleged entitlement to payments
under an LTIP, defendants argue that “no such contract existed”
-- only an “agreement to agree.” Def’ts’ Mem, in Support of Mot.
to Dismiss, ECF No. 40, at 7-68.

“Under New York law, if the parties do not intend to be bound
by an agreement until it is in writing and signed then there is no

contract until that event occurs.” R.G. Grp., Inc. v. Horn &

cs

 

Hardart Co., 751 F.2d 69, 74 (2d Cir. 1984); see also Joseph

Martin, Jr., Delicatessen, Inc. v. Schumacher, 52 N.Y¥.2d 105, 109

 

(1981) (“{A} mere agreement to agree, in which a material term is
left for future negotiations, is unenforceable.”); Restatement
(Second) of Contracts § 33 cmt. £ (1981) (“The more important the
uncertainty, the stronger the indication is that the parties do
not intend to be bound.”).

Section 7 of the Employment Agreement states that “[d]uring

the Employment Term, [Hallett] shall be eligible to participate in

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 10 of 36

the Company’s Long Term Incentive Plan (the ‘LTIP’) which will be
mutually agreed by the Company and Executive [i.e., Hallett]. The
terms of the LTIP are subject to annual review by the Board.” ECF
No. 1-1, § 7 (emphasis added). Given the references to a future
“mutual{] agree[ment]” regarding an LTIP, the Employment Agreement
indicates on its face that at the time of execution, the parties
did not intend to be bound to a specific LTIP. Haliett offers a
grab bag of contrary arguments, but none can overcome the plain
language of the contract.

le This Issue Is Properly Considered on_a Motion
To Dismiss

 

Hallett argues, as a threshold matter, that this issue is not
properly before the Court on a motion to dismiss because it “goes
to the intent of the Parties, [which is] beyond the pleadings.”
Pls.’ Opp. to Mot. to Dismiss, ECF No. 44 (“Opp.”), at 9. Hallett
misunderstands the legal standard on a i2({b) (6) motion. It is
true that the Court is not permitted to make = factual
determinations, but the Court is tasked with determining whether
Hallett’s allegations, presumed true, state a plausible claim.
Put differently, contractual intent is ordinarily a matter derived
from the plain language of the contract, and therefore is
frequently subject to a determination on the pleadings as a matter

of law.

10

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 11 of 36

 

 

2. Whether the Contract Legally Provides for the
Parties To Be Bound to an LTIP Absent a Further
Writing

In Winston v. Mediafare Entm’t Corp. See 777 F.2d 78, 80 (2d

 

Cir. 1985), the Second Circuit, applying New York law, articulated
four “factors that help determine whether the parties intended to
be bound in the absence of a document executed by both sides.”
Id. The factors are

(1) whether there has been an express reservation of the
right not to be bound in the absence of a writing;
(2) whether there has been partial performance of the
contract; (3) whether all of the terms of the alleged
contract have been agreed upon; and (4) whether the
agreement at issue is the type of contract that is usually
committed to writing.

Id. The Second Circuit has applied the Winston factors in the

context of a motion to dismiss. Attestor Value Master Fund v.

 

Republic of Argentina, 940 F.3d 825, 827 (2d Cir. 2019) (per

 

curiam).

(a) “Whether there has been an express
reservation of the right not to be bound
absent a writing”

Hallett recognizes that the first factor, “whether there has
been an express reservation of the right not to be bound absent a

writing,” “is frequently the most important.” Opp. 12 (quoting

Galanis v. Harmonie Club of N.Y., 13cv4344, 2014 U.S. Dist. LEXIS

 

140591, at *29 (S.D.N.¥. Oct. 2, 2014)). This makes sense: since

the ultimate question is whether the parties intended to be bound,

11

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 12 of 36

an express written reservation of their right not to be bound is
difficult to rebut.

Here, the Employment Agreement uses the future tense to
describe the parties’ plan to reach an agreement regarding an LTIP.

ECF No. 1-1, § 7 (Hallett “shall be eligible to participate in the

 

Company’s Long-Term Incentive Plan . . . which will be mutually
agreed by the Company and Executive.”) (emphasis added). Section
14(b) of the contract is also instructive. It provides that the

Employment Agreement “contains the entire understanding of the
parties with respect to the employment of Executive by the Company

[and] may not be altered, modified, or amended except by
written instrument signed by the parties hereto.” ECF No, 1-1,
§ 14(b).

Together, these provisions indicate on their face that the
parties contemplated further negotiation, followed by mutual
agreement reduced to writing -- i.e., that on the issue of the
LTIP, they reserved the right not to be bound until they reached
further written agreement. Therefore, the first and most important
Winston factor favors dismissal.

(b) “Whether there has been partial
performance of the contract”

The second Winston factor concerns partial performance.
Partial performance tends to show that the parties saw themselves

as obligated to perform. Here, Hallett argues that the defendants

12

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 13 of 36

partially performed the contract by representing that an LTIP was
imminent and circulating the prior CEO's LTIP as a model.

But even construed most favorably to plaintiff, while this
may show that the defendants saw themselves as obligated to

continue negotiations, it does not show that they saw themselves

 

as obligated to make LTIP payments. The New York Court of Appeals
has stated that “definiteness as to material matters is of the
very essence in contract law. ... {f]t is rightfully well settled
in the common law of contracts in this State that a mere agreement
to agree, in which a material term is left for future negotiations,

is unenforceable.” Joseph Martin, Jr., Delicatessen, Inc. Vv.

 

Schumacher, 52 N.Y.2d 105, 109 (1981). Thus, without more,
evidence that the parties intended to be bound to negotiate an
LTIP does not demonstrate Hallett’s entitlement, on a breach of
contract theory, to payment under an LTIP.

As the complaint repeatedly states, Stuart Dean never
provided an LTIP, nor made any payment under an LTIP. Therefore,
Hallett alleges only that the defendants continued to negotiate,
not that the defendants partially performed. The second Winston
factor favors dismissal.

(ec) “Whether all of the terms of the alleged
contract have been agreed upon”

The third Winston factor asks whether the parties have agreed

upon material terms. Hallett concedes that “the LTIP provision

13

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 14 of 36

lacks a specific formula or method for calculating the incentive
payments,” but he argues this “does not render it unenforceable.”
Opp. 15. He further argues that courts have held contracts to be
enforceable despite ambiguity as to the precise method for
calculating the amount owed.

Here, however, the Employment Agreement offers no indication
of how an LTIP payment would be calculated. Haliett’s allegations
suggest that LTIP payments could amount to millions, far more than
any other component of Hailett’s compensation package. Compl.
G 45, It cannot be said that the parties agreed on such a material
terms when they did not determine either the quantum of the LTIP
payments or the method for calculating them.

Consider, by contrast, the amount of detail in Section 4 of
the contract, regarding Hallett’s Annual Bonus. ECF No. 1-1, § 4.
Although the contract did not fix a dollar amount for Hallett’s
Annual Bonus, it established his entitiement to earn such a bonus,
specified by when such a bonus must be paid, and provided somewhat
detailed guidance for calculating it, along with a prior-year model
as precedent. The LTIP provision did nothing of the sort.

Because the Employment Agreement does not cover the material

terms with respect to an LTIP, the third factor favors dismissal.

14

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 15 of 36

(dq) “Whether the agreement at issue is the
type of contract that is usually
committed to writing”

The final Winston factor concerns whether the particular type
of agreement -- here, an agreement to pay incentive compensation
to an executive -- is usually committed to writing.

Because this dispute concerns whether a written agreement
covered a particular subject, not whether an oral agreement was
meant to bind the parties, this factor is less instructive. That
said, the complaint alleges that the LTIP for the prior Stuart
Dean CEO was developed by the Board's Compensation Committee,
working with the firm PayGovernance, after the CEO had already
been hired. This supports the notion, apparent on the face of the
Employment Agreement, see ECF No. 1-1, §8§ 7, 14, that at the time
Hallett was hired the parties contemplated that they would
subsequently negotiate the terms of the LTIP and then reduce them
to writing.

Therefore, while not especially instructive in this case, the

final factor also favors dismissal.!

 

4 Hallett relies heavily on Smith v. Horsehead Industries, 90cv6993
& 90cv7006, 1995 U.S. Dist. LEXIS 9549 (S.D.N.¥. 1995). In Smith,
as here, a company contended that an employment letter was too
vague to be enforced with respect to incentive compensation. The
employment letter listed as one form of compensation
“Participation in Horsehead’s Stock Incentive Program (to be
established).” Id. at *5. But this is where the resemblance to
the case at bar stops. Horsehead Industries had offered Smith the
job by phone. The subsequent employment letter begins: “I have
outlined below the basic terms of the offer as we discussed over

 

is

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 16 of 36

In short, after weighing all the relevant factors together,
even when drawing all reasonable inferences in Hallett’s favor,
the Court finds as a matter of law that Hallett has not plausibly
alleged that the parties intended that the Employment Agreement
would bind Stuart Dean to make LTIP payments to Hallett. Rather,
the contract is plain that the parties contemplated further
negotiations that would ultimately lead to an LTIP, and an
agreement to agree is not a binding contract under New York law.
For these reasons, the portion of Count Two alleging breach of

contract with respect to an LTIP must be dismissed.

 

the telephone.” Id. at *13 (emphasis modified). In denying the
defendant’s summary judgment motion, the court reasoned that
“[t}he employment letter invites reference to external sources,
stating that it is an ‘outline’ of ‘basic’ terms previously

discussed.” Id. at *15. Looking outside the four corners of the
contract, the court found that “the terms of Smith’s employment
letter . . . are supplemented both by the oral representations
made to Smith... and by the drafts of equity participation plans

and stock incentive agreements, several of which correspond
closely to [oral promises allegediy made] to Smith.” Id. Thus,
there was “ample evidence upon which a reasonable juror could find
that [Horsehead] intended to and did enter into an agreement with
Smith pursuant to which Smith was assured participation in a

specific type of stock incentive plan.” Id, Furthermore, there
was evidence to suggest that those oral promises contained a
specific formula for calculating the payment: “10 percent of the

equity of the company [would be] shared equally with the management
team.” Id.

Here, by contrast, Section 14(b) of the Employment Agreement
forbids reference to outside sources, and the Employment Agreement
fails to provide a method for calculating a payment under the LTIP.
Therefore, Smith is readily distinguishable.

16

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 17 of 36

B. Annual Bonus

In addition to LTIP payments, Count Two seeks an Annual Bonus
for 2019. The contract provides that Hallett

shall be eligible to earn an annual bonus . . . based

upon the achievement of annual targets under a weighted

plan comprising three components, i.e., profit, growth,

and Board Specified Special objectives according to a

50-25-25 allocation thereof, subject to the terms and

conditions of the Bonus Plan to be reviewed and approved

annually by the Board. The Annual Bonus Plan for 2018

is attached as Exhibit A. The Annual Bonus, if any,

shall be paid to Executive no later than March 15 of the

following year.
ECE No, 1-1, § 4. In other words, Stuart Dean would have been
required to pay Hallett’s Annual Bonus for 2019, if any, by March
15, 2020, about one week after he was terminated.

Defendants argue that Count Two should be dismissed with
respect to the Annual Bonus because of Section 10 of the Employment
Agreement. Section 10 states that it “shall exclusively govern
Executive's rights upon termination of employment,” and it does
not mention entitlement to an Annual Bonus. ECF No. 1-1, §$ 10.
Because Hallett was terminated before Stuart Dean was required to
pay an Annual Bonus for 2019, and because Section 10 does not
mention entitlement to an Annual Bonus following termination,
defendants contend that Hallett has not shown entitlement to an
Annual Bonus for 2019.

Hallett admits that, under New York law, employees cannot

prevail in suits for bonuses where the employer has absolute

17

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 18 of 36

discretion over issuance of the bonus. But courts “may enforce an
agreement to pay an annual bonus made at the onset of the
employment relationship where such bonus constitutes an integral
part of plaintiff's compensation package,” Mirchel v.  RMJ
Securities Corp., 205 A.D.2d 388, 390 (1st Dep’t 1994) (internal
quotation marks omitted), and where “there exists a reasonable

basis for calculating the bonus due,” Thomson v. Saatchi & Saatchi

 

Holdings, 958 F. Supp. 808, 825 (W.D.N.Y. 1997). See also Fishoff
v. Coty Inc., 634 F.3d 647, 653-654 (2d Cir. 2011) (“Discretion toa
modify or cancel an incentive . . . will not be implied if there
exists no explicit contractual provision[] assigning the employer
absolute discretion to pay such compensation.”).

Here, drawing all inferences in favor of Hallett, he has
plausibly alleged that the Annual Bonus was an integral part of
his compensation package to which the parties agreed in advance
and that his entitlement to such a bonus accrued at the end of
2019. After all, the parties attached to the Employment Agreement
the methodology for calculating the 2018 Annual Bonus, and 75% of
that bonus calculation was tied to profits and operating revenue
growth for calendar year 2018. It is at least plausible that the
parties intended that Hallett’s entitlement to his Annual Bonus
for 2019 was, likewise, tied to the calendar year. Cf. Pachter v.

Bernard Hodes Group, Inc., 10 N.Y.3d 609, 612 (2008) (“[T]he

 

determination of when a commission is earned is governed by the

18

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 19 of 36

parties' express or implied agreement.”). At oral argument on
this motion, defendants argued that the exhibit related only to
the Annual Bonus for the year 2018, but the three categories
(profit, growth, and special objectives) are listed in the
Employment Agreement itself, ECF No. 1.1 § 4, and defendants offer
no reason to believe that in 2019 Stuart Dean would have abruptly
begun measuring these metrics on something other than a
calendar-year basis.

Because Hallett has plausibly alieged entitlement to an
Annual Bonus that accrued at the end of 2019, for which a
reasonably detailed method of calculation is specified in the
Employment Agreement, he has stated a breach of contract claim for
his 2019 Annual Bonus.

For these reasons, Count Two is dismissed with respect to
Hallett’s claim for payments under an LTIP, but defendants’ motion
is denied with respect to Hallett’s claim under Count Two for a
2019 Annual Bonus.

II. Quasi-Contract and Tort Claims

 

In addition to breach of contract claims, Hallett claims
breach of the implied covenant of good faith and fair dealing,
promissory estoppel, fraudulent inducement, and negligent
misrepresentation (counts Five through Eight). Defendants raise
several arguments for dismissal of these counts, with a common

overarching theme: that these counts must be dismissed because

19

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 20 of 36

they are duplicative of, and arise from the same conduct as, the
breach of contract claims.

A. Implied Covenant of Good Faith and Fair Dealing (Count
Six) .

Hallett seeks to recover under the covenant of good faith and
fair dealing implicit in all New York contracts.°® Hailett alleges
that defendants violated the implied covenant by pretextually
firing him for cause, thus seeking to prevent him from obtaining

the fruits of his labor. See Thompson v. Advanced Armament Corp.,

 

LLC, 614 F. App’x 523, 525 (2d Cir. 2015) (affirming in pertinent
part judgment against employer that pretextually fired employee
“for cause” and holding that “[u]nder New York law, a defendant
violates the implied covenant when it purposefully sabotages a
plaintiff's ability to benefit under the contract”).

Defendants move to dismiss the implied covenant claim as

duplicative. See Concesionaria DHM, S.A. v. Int’l Fin. Corp., 307

 

F. Supp. 2d 553, 564 (S.D.N.Y¥. 2004) (“[C]ourts routinely dismiss
a claim for breach of an implied covenant of good faith as
redundant where the conduct allegedly violating the implied
covenant is also the predicate for breach . . . of an express

provision of the underlying contract.”). Hallett concedes that he

 

5 Under New York law, violation of the implied covenant is not
truly a separate injury, but “merely a breach of the underlying
contract.” Harris v. Provident Life & Acc. Ins. Co., 310 F.3d 73,
80 (2d Cir. 2002).

 

20

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 21 of 36

cannot prevail on both his Count One breach of contract claim for
wrongful termination and his implied covenant claim under Count
Six, but he argues that he can plead them in the alternative at
this stage because they do not entirely rely on the same facts.

Opp. at 23; see Spinelli v. Nat'l Football League, 903 F.3d 185,

 

206 (2d Cir. 20618).

Hallett has the better of this argument. Count One, Hallett’s
wrongful termination claim, remains in dispute. In the March 13,
2020 letter, Stuart Dean claimed that Hallett was properly
terminated “for cause.” Assume for the sake of argument that
Hallett was properly fired for cause because of his communications
with Pritchard. In that case, Count One of Hallett’s complaint
will fail. Nevertheless, Hallett’s implied covenant claim might
still succeed. Under the doctrine described in Thompson, there
would remain an open question whether Hallett was induced to
violate the contract. After all, Hallett alleges that Tim Shea,
the Chairman of Stuart Dean’s Board of Directors, encouraged him
to continue informal communications with Pritchard.

Because Hallett has plausibly alleged that he could recover
on his claim for breach of the implied covenant, even were he to
fail on Count One, the claims are not coextensive. Accordingly,
with respect to Count Six, the defendants’ motion to dismiss is

denied.

21

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 22 of 36

B. Promissory Estoppel (Count Five)

Hallett also seeks to recover for promissory estoppel. Under
New York law, promissory estoppel requires “(1) a clear and
unambiguous promise; (2) reasonable and foreseeable reliance on
that promise; and (3) injury to the relying party as a result of

f

the reliance.” Kaye v. Grossman, 202 F.3d 611, 615 (2d Cir. 2000).
Defendants move to dismiss the claim on three grounds. First,
defendants cite federal cases for the proposition that under New

York law, promissory estoppel claims are categorically barred in

the employment context. See Rojo v. Deutsche Bank, 2010 U.S. Dist.

 

LEXIS 62796, at *23-24 (S.D.N.Y. June 23, 2010) (“New York law

does not recognize promissory estoppel in the employment
context.%7). However, at oral argument, defendants conceded that
they could not identify a New York state court case articulating
a categorical bar against bringing promissory estoppel claims in

the employment context. Nor did this Court find such a case. See

also Baguer v. Spanish Broad. Sys., 2007 U.S. Dist. LEXIS 10793,

 

*15-16, 4cv8393 (S.D.N.Y. 2007) (“[T]his Court is aware of no New
York State case that has... adopted a categorical rejection of
promissory estoppel in the employment context... .); Restatement
(Second) of Contracts § 90 cmt. b illus. 4 (1981) (applying
promissory estoppel in the employment context).

Defendants have not demonstrated that a single New York state

court has ever categorically barred promissory estoppel in the

22

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 23 of 36

employment context. This Court, sitting in diversity, may not

craft such a categorical bar on its own. See Klaxon Co. v. Stentor

 

Blec. Mfg. Co., 313 U.S. 487, 497 (1941) (In a diversity case,
“[t]he proper function of the . . . federal court is to ascertain
what the state law is, not what it ought to be.”).®

Second, defendant argues that Hallett could not reasonably
have relied upon oral promises because of Section 14(b) of the
Employment Agreement, which states, “This Agreement contains the
entire understanding of the parties... {and] may not be altered,
modified, or amended except by written instrument ”

However, there is tension between Section 14 and Section 7,
which explicitly contemplates that the parties will negotiate an
LTIP that “will be mutually agreed by” the parties. Given that
the parties explicitly contemplated future negotiation, some

promises made in connection with that negotiation -- e.g., promises

that an LTIP would be circulated or considered by the Board by a

 

6 Defendants cite one Appellate Division case, but it does not
articulate a categorical bar against promissory estoppel in the
employment context. Rather, it holds in a single paragraph that
“the fact that defendant promised plaintiff employment at a certain
salary with certain other benefits, which induced him to leave nis
former job and forego the possibility of other employment in order
to remain with defendant, does not create a cause of action for
promissory estoppel.” Dalton v. Union Bank of Switzerland, 134
A.D.2d 174, 176, 520 N.Y¥.S.2d 764 (1987). Here, Hallett alleges
more than a mere promise to obtain employment -- he also alleges
promises during subsequent negotiations regarding an LTIP.

 

23

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 24 of 36

particular date -- might not be read to “alter[], modify[], or
amend[]” the Employment Agreement.
In any event, “the reasonableness of a plaintiff's reliance

is a nettlesome and fact intensive question,” FIH, LLC v. Found,

 

Capital Partners LLC, 920 F.3d 134, 141 (2d Cir. 2019) (internal

 

quotation marks omitted). While “there may be circumstances where
a general disclaimer or merger clause, together with an extensive
roster of specifically negotiated factual warranties and
representations, can lead to a conclusion that, in the particular
circumstances of a case, no reasonable jury could find reasonable
reliance” on an oral representation, id. at 145, for the most part
“general disclaimers are insufficient to defeat reasonable
reliance on material misrepresentations as a matter of law,” id.
at 141. Here, since the Employment Agreement contemplates
continued negotiation regarding an LTIP, Hallett has plausibly
alleged that he reasonably could have relied upon oral promises
with respect to negotiations regarding the LTIP.

Finally, the defendants argue that Hallett’s promissory
estoppel claim fails because he alleges no promise independent of
the Employment Agreement. Courts dismiss promissory estoppel
Claims as duplicative “unless the plaintiff alleges that the
defendant had a duty independent from any arising out of the

contract.” Underdog Trucking, LLC v. Verizon Servs. Corp.,

 

9cv8918, 2010 Dist. LEXIS 72642, at *18 (S.D.N.¥. July 20, 2010).

24

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 25 of 36

Hallett responds that the defendants themselves have alleged that
there is no valid, enforceable contract with respect to incentive
compensation; “where Defendants dispute the existence of a valid,
enforceable contract, Plaintiffs are permitted to proceed on both
contractual and quasi-contractual theories.” Piven v. Wolf

Halderstein Adler Freeman & Herz L.L.P., 2010 U.S. Dist. LEXIS

 

27609, 8cvl0578 (S.D.N.Y. 2010) (declining to dismiss promissory
estoppel claim).

The Court agrees with Hallett. As stated above, the Court is
dismissing Hallett’s Count Two claim for breach of contract insofar
as he seeks LTIP payments. Therefore, Hallett’s promissory
estoppel claim under Count Five is not entirely duplicative of his
surviving breach of contract claim.

For these reasons, the defendants’ motion to dismiss is denied
with respect to Count Five.

Cc. Fraudulent Inducement and Negligent Misrepresentation
(Counts Seven and Eight)

Similarly, the defendants move to dismiss Hallett’s
fraudulent inducement and negligent misrepresentation claims as
duplicative. They assert that the fraudulent inducement claim
fails to plead a material misrepresentation that was collaterai to
the contract and that the negligent misrepresentation claim fails

to plead a legal duty independent of the contract.

25

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 26 of 36

The fraudulent inducement and negligent misrepresentation
claims are not duplicative for the same reason that the promissory
estoppel claim is not. Because the Court is dismissing the Count
Two breach of contract claim insofar as Hallett seeks LTIP
payments, the alleged misrepresentations with respect to the LTIP
and the alleged duty of trust and confidence in negotiations
regarding _the LTIP are collateral to the contract itself.
Therefore, these claims are not duplicative of the breach of
contract claim. The motion to dismiss is denied with respect to
Counts Seven and Bight.

III. Unpaid Wages in Violation of New York Labor Law § 193 (Count
Three)

 

Hallett seeks to recover under a New York statute, New York
Labor Law (“NYLL”) Section 193, which provides that “[n]o employer
shall make any deduction from the wages of an employee,” except in
certain circumstances (which no party argues are present here).
An employee who prevails under Section 193 is entitled to, inter
alia, the withheld wages, liquidated damages of equal amount, and
attorney’s fees. NYLL § 198.

Defendants argue that Section 193 does not apply for two
reasons. First, they argue that it covers only deductions from an
employee’s wages, not completely withheld payments, like the LTIP

payments and Annual Bonus at issue here. Second, they argue that

26

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 27 of 36

incentive compensation like the Annual Bonus and LTIP payments are
not wages.

A. Whether Hallett Has Alleged a “Deduction”

Defendants argue that Stuart Dean’s complete failure to make
incentive and bonus payments does not constitute a “deduction” for
purposes of Section 193. An unpublished (and therefore
non-precedential) Second Circuit summary order supports this

reading. Goldberg v. Jacquet, 667 Fed. Appx. 313, 314 (2d Cir.

 

2016) (“In order to state a claim for a violation of NYLL §& 193,
a plaintiff must allege a specific deduction from wages and not
merely a failure to pay wages.”).

Plaintiff responds with citations to several cases in which
courts have found that withholding an entire payment, such as a
bonus, qualified as a deduction for purposes of Section 133. Opp.
at 27 n.3. Most importantly, Hallett identifies a New York Court
of Appeals case, Ryan v. Kellogg Partners Institutional Servs., 19
N.Y¥.3d 1 (2012), affirming recovery under Section 193 of a bonus
that was entirely withheld.

Tf this Court were construing the statute on a clean slate,
the Second Circuit’s interpretation would have much to recommend
it. As the panel explained, there is a difference between “not
receiv[ing] wages to which [the employee] was entitled” and having
wages “reduced in the manner prohibited by NYLL § 193.” Goldberg,

667 Fed. Appx. at 314. However, this Court is not writing on a

27

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 28 of 36

clean slate. The New York Court of Appeals has held that a
completely withheld bonus can be a “deduction” under § 193; thus,
under New York law, plaintiff has alleged a “deduction.”?

B. Whether These Incentive Payments Are “Wages”

Defendants’ second argument is that the incentive payments at
issue here are not “wages” for purposes of Section 193.8 New York
Labor Law Section 190 defines “wages” to be “the earnings of an
employee for labor or services rendered, regardless of whether the
amount of earnings is determined on a time, piece, commission or
other basis[, as well as] benefits or wage supplements as defined
in [§ 198-c],” with exceptions not relevant here. NYLL § 190.

“.1Bjyenefits or wage supplements’ includes, but is not limited to,

 

7 See also Kolchins v. Evolution Markets, Inc., 31 N.¥.3d 100, 109,
96 N.E.3d 784 (2018) (Under NYLE § 193, “to the extent plaintiff's
production bonus constituted ‘earned wages’ under the Labor haw,
it was not subject to forfeiture.”); Khurana v. Wahed Invest, LLC,
2020 U.S. Dist. LEXIS 4762, *34-3518cv233 (S.D.N.Y. Jan. 9, 2020)
(“Although nothing in the text of [§ 193] suggests that it engrafts
a statutory remedy onto what would otherwise be a common-law
contract claim for a bonus payment, the New York Court of Appeals
held squarely, in Ryan v. Kellogg Partners Institutional Servs.,
that an employer's failure to pay a ‘guaranteed’ and
‘nondiscretionary’ bonus, which ‘had been earned and was vested
before [plaintiff] left his job,’ violated § 193 ‘and entitles
[plaintiff] to an award of attorney's fees under Labor Law
§ 198(1-a).'"%), report and recommendation adopted, 2020 U.S. Dist.
LEXIS 14296 (S.D.N.Y., Jan. 22, 2020).

 

 

 

 

8 Because defendants raised this argument for the first time in
their reply brief, the Court authorized, and Hallett submitted, a
short surreply on the issue. ECF No. 47.

28

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 29 of 36

 

reimbursement for expenses; health, welfare and retirement
benefits; and vacation, separation or holiday pay.” NYLL § 198-c.

Defendants rely upon Truelove v. Northeast Capital &
Advisory, Inc., 95 N.Y.2d 220, 224 (2000). Truelove was an

employment dispute in which “Plaintiff's offer of employment
stated that a bonus, if paid, would reflect a combination of the
individual’s performance and the company’s performance.” Id, at
222 (internal quotation marks and brackets omitted). In subsequent
communications, the company provided more detail:

[A] bonus/profit sharing pool would be established only
if the firm generated a certain stated minimum of

revenues and... the pool, once established, would be
calculated pursuant to a graduated percentage schedule
of firm revenues. . . . {Blonus/profit sharing

distributions would be allocated in the CEO's sole

discretion and would be paid in quarterly installments,

with each payment contingent upon the recipient's

continued employment at the firm, Employees were

required to have an “acceptable” performance rating to
participate in the bonus/profit sharing pool.

Id. at 222-23.

After plaintiff's departure, the company refused to provide
the remaining installments of his bonus. Based on the plain text
of the statute and the legislative history, the Court of Appeals
found that his bonus was not “wages” and so no claim was cognizable
under Section 193. In construing the term “wages,” it reasoned
that “[t]he terms of defendant's bonus compensation plan did not

predicate bonus payments upon plaintiff's own personal

productivity nor give plaintiff a contractual right to bonus

29

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 30 of 36

payments based upon his productivity. To the contrary, the
declaration of a bonus pool was dependent solely upon his
employer's overall financial success.” Id. at 224. The Court of
Appeals also considered that “plaintiff's share in the bonus pool
was entirely discretionary and subject to the non-reviewable
determination of his employer.” Id.

By contrast, twelve years later, in Ryan v. Kellogg Partners

 

Institutional Services, the New York Court of Appeals found that

 

a bonus did constitute “wages” under Section 193. Ryan testified
that he was promised a $175,000 non-discretionary bonus to entice
him to switch jobs. The bonus was never paid. The jury found for
Ryan. in affirming, the Court of Appeals distinguished Truelove

on several grounds: Ryan’s bonus was “expressly linked to his labor

or services personally rendered . . . had been earned and was
vested before he left his job .. . [and] was guaranteed and non-
discretionary as a term and condition of his employment.” 19

N.Y¥.3ad 1, 16 (2012).

A third relevant case is Kolchins v. Evolution Markets, Inc.,

 

31 N.Y¥.3d 100, 109-10, 96 N.E.3d 784 (2018). In Kolchins, the
“plaintiff was eligible to receive a ‘Production Bonus’ that was
‘based on [his] performance’ each trimester, and which would be
‘paid within two months of the close of a given trimester.’” 31
N.Y.3ad 100, 103, 96 N.F.3d 784 (2018) (alteration in original).

“[T]he total bonus pool available to the Eastern U.S. renewable

30

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 31 of 36

energy brokerage desk [that plaintiff managed]... [would] be no
less than 55% of the Net Earnings of [that desk].” Id. at 103 n.2
(some alterations in original). Distinguishing Truelove, the
Court of Appeals held that “language in the 2009 agreement

could be read as providing that plaintiff's bonus was predicated
on his personal productivity, rather than solely on defendant's
overall success. Moreover, the language of the 2009 agreement
does not conclusively establish that the bonus was discretionary.”
Id. at 109-110. Although the bonus pool was tied to the
performance of the desk, the court found it significant that
“plaintiff managed that desk.” Id. at 109.

Synthesizing these three cases, the Court distills three
principles that New York courts apply to determine whether
incentive compensation qualifies as “wages” for purposes of
Section 193, i.e., whether the incentive compensation was (1} tied
to personal productivity or to the performance of the company;
(2) guaranteed or discretionary; and (3} vested or contingent.

With respect to Hallett’s claim for a 2019 Annual Bonus,
(1) the Employment Agreement states that Hallett’s bonus was
primarily tied to the company’s profit and growth, not to his own
performance. That said, 25% of Hallett’s Annual Bonus was linked
to “Board Specified Special objectives,” which may have related to
the company performance, to Hallett’s labor or services, or to a

combination of both. Moreover, in Kolchins, the New York Court of

31

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 32 of 36

Appeais noted that it was relevant that, although the availability
of a bonus pool was tied to the performance of the desk as a whole,
plaintiff managed that desk. 1 N.Y.3d at 109. Likewise, 75% of
Hallett’s Annual Bonus was tied to Stuart Dean’s performance, but
the performance of the company could be said to reflect Hailett’s
performance as CHO. (2) Based on Section 4 of the Employment
Agreement, read in conjunction with the 2018 Annual Bonus plan
attached to the Employment Agreement, one could plausibly infer
that upon achievement of the specified objectives, entitlement to
an Annual Bonus was guaranteed and non-discretionary. (3) As
previously discussed, Hallett has plausibly alleged that the
Annual Bonus is tied to the calendar year such that it vested
before he was terminated.

In short, Hallett has plausibly alleged that his 2019 Annual
Bonus was linked in part to his own performance, was
non~-discretionary, and had vested before he was terminated.
Therefore, he has plausibly alleged that his Annual Bonus
constituted “wages” for purposes of Section 193.

With respect to LTIP payments, (1) the Employment Agreement
offers no indication that they would be tied to Hallett’s
individual performance. On the other hand, again, since Hallett
was CEO, the performance of the company could be said to reflect
his own performance. (2) Based on the language of the contract

itself, the parties may have expected the Board to retain more

32

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 33 of 36

discretion regarding when and under what circumstances to award
LTIP payments, as opposed to Annual Bonus payments. Compare ECF
No. 1-1, § 7 (Hallett “shall be eligible to participate” in the
LTIP.) (emphasis added) with id. § 4 (Hallett “shall be eligible
to earn an Annual Bonus” which bonus, “if any, shall be paid .

no later than March 15 of the following year.”) (emphasis added).
(3) Finally, although the complaint alleges that, under the prior
CRO’s LTIP, entitlement to LTIP payments wouid have vested upon a
change in ownership, the present Employment Agreement does not
specify the same. Also, no change in ownership eccurred prior to
Hailett’s termination.

It follows that Hallett has not plausibly alleged that payment
under an LTIP was linked to his personal performance, was
guaranteed and  non-discretionary, and vested before his
termination.

For these reasons, defendants’ motion to dismiss Count Three
is granted with respect to Haliett’s claim for payments under an
LPLP but denied with respect to Hallett’s claim for a 2019 Annual
Bonus.

IV. Retaliation Under NYLL § 215 (Count Four)

Hallett seeks to recover for retaliation in violation of New

York Labor Law § 215. He alleges that when he complained about

Stuart Dean’s failure to provide him an LTIP, he complained about

33

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 34 of 36

a violation of New York Labor Law; he asserts that his termination
was a result of that complaint.?®

Defendants move to dismiss this cause of action for two
reasons. First, they argue that Hallett only alleged that he
complained to Stuart Dean about a material breach of his Employment

Agreement, not a violation of New_York Labor Law. They point out

 

that, when complaining to the Board, Hallett did not identify the
specific Labor Law provision that defendants allegedly violated.
Defendants’ argument would strip the retaliation statute of
meaning, requiring a complaining employee to invoke the New York
Labor Law, chapter and verse, before the prohibition against
retaliation attaches. That is not the state of New York law.
Informal complaints suffice to confer protection against
retaliation, and the employee need not specify the New York Labor
Law provision that the employer allegedly violated. See NYLL
§ 215(1} (a) (“An employee complaint or other communication need
not make explicit reference to any section or provision of this
chapter to trigger the protections of this section.”); see Duarte

v. Tri-State Physical Med. & Rehab., P.C., 2012 U.S. Dist. LEXIS

 

96249, at *10 (S.D.N.Y¥Y. July 10, 2012) (“Unlike its federal

 

9 Defendants argue that Hallett did not allege compliance with the

statutory prerequisite to this cause of action -- namely, that he
notify the State Attorney General. This is obviously untrue.
Compl. {@ 99 (“Notice of this claim has been served upon the
Attorney General ... .”).

34

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 35 of 36

analogue, the NYLL’s anti-retaliation provision unquestionably
protects informal complaints made to an employer.”).

However, defendants next argue that, because Hallett’s
incentive compensation does not constitute “wages” for purposes of
NYLL § 193 (see supra Part fFII), a complaint about failure to
provide LTIP payments, as a matter of law, is not a complaint about
a violation of New York Labor Law. The Court agrees. Hallett
only alleges that he complained about one violation of New York
Labor Law: the failure to provide him with, or make payments
under, an LTIP. But the Court has already concluded that Hallett
has failed plausibly to allege that LTIP payments constitute wages
under Section 193. Therefore, Hallett has not stated a claim for
retaliation, The motion to dismiss is granted with respect to
Count Four.

Ve Defamation (Count Nine)

 

Hallett’s final cause of action is defamation, based on the
March 13, 2020 termination letter asserting he had engaged in
“willful misconduct.” Defendants persuasively argue that Hallett
has not pled a cognizable cause of action for defamation because,
among other things, the complaint does not allege that defendants
published the termination letter to a third party, an element of
the cause of action under New York law. Apparently recognizing
the strength of this argument, Hallett “stipulates to the dismissal

of the defamation claim (Count 9) without prejudice to reassertion

35

 
Case 1:20-cv-03881-JSR Document 50 Filed 08/25/20 Page 36 of 36

after discovery.” Opp. 1. The motion to dismiss Count Nine is
therefore granted.

For the foregoing reasons, Count Two (breach of contract) and
Count Three (deduction of wages under NYLL § 193) are dismissed
with respect to Hallett’s claim for LTIP payments, but not
otherwise; Count Four {retaliation) is dismissed; Count Nine
(defamation) is dismissed; and defendants’ motion to dismiss is
otherwise denied. All dismissals are without prejudice.10

sO ORDERED.

Dated: New York, NY VN LA

August 25, 2020 JED/S. RAKOFF, UZ®.D.d.

 

10 Defendants argue that, with respect to Count Nine, dismissal
shouid be with prejudice. However, Hallett asserts in opposition
that he believes the letter was published to third parties.
Therefore, defendants have not demonstrated that amendment would
be futile.

36

 
